Exhibit 10.78

 

AMENDMENT NUMBER THREE TO SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER THREE TO SECURITIES PURCHASE AGREEMENT, dated as of April
01, 2015 (this “Amendment”), is entered into by and between OMNICOMM SYSTEMS,
INC., a Delaware corporation with headquarters located at 2101 W. Commercial
Blvd., Suite 3500, Ft. Lauderdale, FL 33309 (the “Company”), and the individual
or entity named on an executed counterpart of the signature page hereto (each
such signatory is referred to as a “Buyer”) (each agreement with a Buyer being
deemed a separate and independent agreement between the Company and such Buyer,
except that each Buyer acknowledges and consents to the rights granted to each
other Buyer (each, an “Other Buyer”) under such agreement and the Transaction
Agreements, as originally defined in the Securities Purchase Agreement dated
December 31, 2009).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Buyer did execute and mutually deliver a Securities
Purchase Agreement and Security Interest Agreement (the “Security Interest
Agreement”) on December 31, 2009 (the “Purchase Agreement”); which was extended
on June 30, 2011 with the document named “AMENDMENT NUMBER ONE TO SECURITIES
PURCHASE AGREEMENT” and extended again on February 22, 2013 with the document
named “AMENDMENT NUMBER TWO TO SECURITIES PURCHASE AGREEMENT”; and

 

WHEREAS, the Buyer wishes to extend the maturity date of monies lent to the
Company, subject to and upon the terms and conditions of the Purchase Agreement
and acceptance of this Addendum by the Company, the Purchase Price (as defined
in the Purchase Agreement), the repayment of which was represented by 12%
Convertible Debentures Series 09 of the Company (the “Debenture” or “Convertible
Debenture” and collectively with all Other Buyers the “Debentures” or
“Convertible Debentures”), which Convertible Debentures are convertible into
shares of Common Stock, $0.001 par value per share, of the Company (the “Common
Stock”), upon the terms and subject to the conditions of such Convertible
Debentures, together with the Warrants (“Warrants”) (as defined in the Purchase
Agreement) exercisable for the purchase of shares of Common Stock;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

The Buyer hereby agrees to:

 

 

1.

Extend the Maturity Date (“Maturity Date”) as defined in the Purchase Agreement
to April 01, 2018, and

 

The Company hereby agrees to extend the expiration date of the Warrants related
to the Convertible Debenture to April 01, 2018. Other than as expressly detailed
in this Addendum, all other rights, responsibilities and obligations of Buyer
and the Company as provided in the Purchase Agreement, Security Interest
Agreement, Warrant and Debenture or Convertible Debenture dated December 31,
2009 will prevail and supersede the terms and conditions of this Addendum.

 

The Company acknowledges that the funds lent to the Company by Buyer under the
Purchase Agreement came from a joint account in the name of Richard and Carolyn
Danzansky, and that the original Debentures and Warrants should have been issued
under the name of Richard Danzansky and Carolyn Danzansky, as Tenants by the
Entirety, effective as of the date of issuance of such Debentures and Warrants. 
In this regard, the Company acknowledges and agrees that all right, title and
interest of Richard Danzansky in and to the Purchase Agreement, the Debentures
and the Warrants has been transferred and assigned to Richard Danzansky and
Carolyn Danzansky, as Tenants by the Entirety, as Buyer, effective as of
February 22, 2013, and that effective as of such date, Richard Danzansky and
Carolyn Danzansky, as Tenants by the Entirety, shall be the registered owner and
holder of the rights under the Purchase Agreement, the Debentures and the
Warrants, to the extent applicable to Buyer.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.78

 

[ADDENDUM NUMBER THREE TO SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 

IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each of
the undersigned represents that the foregoing statements made by it above are
true and correct and that it has caused this Addendum to be duly executed on its
behalf (if an entity, by one of its officers thereunto duly authorized) as of
the date first above written.

 

PURCHASE PRICE:

$35,000.00

 

 

BUYER:

 

 

/s/ Richard Danzansky

 

/s/ Carolyn Danzansky

 

 

 

 

 

 

 

 

 

Richard Danzansky

 

Carolyn Danzansky

 

Printed Name of Buyer

 

Printed Name of Buyer

 

 

 

 

Address:

 

Telecopier No.

 

 

 

Printed Name and Title                              

 

 

 

Jurisdiction of Incorporation

or Organization

 

If the above Notice Address is not the Residence (for individual Buyer) or
Principal Place of Business (for Buyer which is not an individual), such
Residence or Principal Place of Business is:

 

 

 

 

 

 

 

       

 

COMPANY:

 

OMNICOMM SYSTEMS, INC.

 

 

By:

/s/ Thomas E. Vickers

 

 

Thomas E. Vickers

 

 

Chief Financial Officer

 

 